Citation Nr: 0909306	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to May 
1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia denied entitlement 
to the benefit currently sought on appeal.

In a February 2007 Board decision, the issue of entitlement 
to service connection was denied.  The Veteran appealed the 
denial to the Court of Appeals for Veterans Claims (CAVC), 
and in September 2007, the CAVC signed an Order vacating and 
remanding the Board decision.  The Board remanded the case to 
the RO via the Appeals Management Center in Washington, DC 
for further development. This matter is now before the Board 
for further appellate review consistent with the September 
2007 Order.


FINDING OF FACT

A chronic cervical spine disability was not present in 
service, did not manifest until many years after service, and 
is not otherwise related to service.


CONCLUSION OF LAW

A chronic cervical spine disability was not incurred or 
aggravated in service, nor may degenerative joint disease of 
the cervical spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated on February 2003 and February 2008 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  The February 2008 correspondence 
further notified the Veteran of the process by which 
disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The February 2008 notice was delivered after the initial 
denial of the claim.  The AOJ subsequently readjudicated the 
claim based on all the evidence of record and issued a 
supplemental statement of the case (SSOC) in December 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated and an opinion has been sought in his claim.  

Service Connection

The Veteran contends that he has a cervical spine disability 
as a result of a fall in service.  Specifically, he states 
that in July 1986 he fell on an obstacle course and has had 
neck pain since the incident.  In order to establish direct 
service connection, three elements must be satisfied.  There 
must be medical evidence of a current disability; medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence linking the current 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 & 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. § 3.307, 3.309 (2008).

The record contains medical evidence showing the Veteran 
currently has cervical spine sprain/strain syndrome and 
degenerative joint disease of the cervical spine.  

The Veteran's service treatment records reflect that in July 
1986, he fell ten feet on an obstacle course during training.  
He reportedly sustained injuries to both wrist and his left 
elbow.  The service treatment records are negative for any 
complaints of, treatment for, or diagnosis of a cervical 
spine disability.  

Post-service private treatment records show the Veteran 
sought treatment for cervical spine complaints in January 
1998.  The Veteran contends that he sought treatment as early 
as 1989, but can't remember the names of his treating 
physicians.  His treatment records reflect the Veteran 
reported pain beginning approximately 6 months prior to his 
initial visit, with progressively worsening pain over the 
next 3 months.  He reported no history of trauma.  A 
September 1998 MRI (magnetic resonance imaging) revealed 
cervical disc herniation and degenerative changes.  The 
Veteran was diagnosed with cervical strain/sprain syndrome.

In October 2002, the Veteran reported being involved in a 
motor vehicle accident and re-injuring his neck.  Prior to 
this visit, the Veteran had not sought treatment for 
approximately a year and a half for his cervical spine 
disability.  In March 2003, the private physician noted the 
Veteran had 3 disc herniations in the cervical spine which 
were consistent with the history of a fall.  These disc 
herniations were also noted on the September 1998 MRI, but 
not to the current level of severity.  

In March 2003 following a VA examination, the Veteran was 
diagnosed with degenerative joint disease of the cervical 
spine.  The examination was returned for an etiology opinion 
of the Veteran's disability.  In April 2003, the VA 
examiner's opinion was that the Veteran's cervical spine 
injury could be related to service.  However, the examiner's 
rationale was unclear since he also stated, "it is difficult 
to say precisely that the neck pain is from an accident in 
service," because there was no record of the disability in-
service or on review of the claims folder.  

In September 2008, a VA physician conducted an examination 
and reviewed the Veteran's complete claims folder.  The 
diagnosis was cervical spine disc herniation.  It was opined 
that the Veteran's present cervical spine disability was not 
caused by or the result of a service connected injury in 
1986.  The examiner's rationale included the fact that there 
were no neck problems in-service, and the herniated disc 
noted on the 1998 MRI would have been symptomatic 
(weakness/atrophy/pain) long before 1998 if due to the 1986 
in-service incident.  The examiner discussed the evidence in 
the claims folder and highlighted what he thought were the 
most pertinent records.  He referenced his 40 years of 
clinical experience in the treatment of spine disorders.
 
The Board affords this medical opinion significant probative 
value.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Court has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

The opinion of the private physician and the 2003 VA 
examination report are afforded less probative value than the 
September 2008 VA examination report.  The private physician 
merely concluded that the Veteran's disc herniation is 
consistent with a fall.  The private physician did not fully 
articulate a rationale for his opinion.  Nor did he provide 
an explanation as to what current symptoms, if any, may be 
attributed to military service or to the Veteran's motor 
vehicle accident in October 2002.  The 2003 VA examination 
report indicated that current spine pathology "could be 
related" to service, but the rationale noted no pertinent 
disability in service and betrayed a lack of knowledge of 
what the private medical reports showed.  

The Board acknowledges the Veteran's contention that his 
cervical spine disability started in service.  While the 
Veteran is competent to indicate that neck pain began in 
service, he is not shown to have the expertise to diagnose 
disability.  The Board finds no evidence of an in-service 
incurrence.  As stated, the Veteran's service treatment 
records do not show complaints of or treatment for a cervical 
spine disability.  Also, the earliest medical evidence of the 
disability is dated in January 1998, some 11 years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, the Board finds the statements made by the Veteran when 
seeking treatment are more probative than his later 
allegations.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  His statements made contemporaneous to treatment are 
more credible than his later allegations made to support his 
claim for compensation.  When seeking treatment, he reported 
his symptoms began approximately 6 months prior to his 
initial visit, and he did not relate the symptoms to an in-
service injury.  

As stated in the February 2007 Board decision, the Veteran 
previously filed a claim for service-connected disability in 
May 1987.  At that time, he only sought service connection 
for the injuries to his wrist and left elbow.  The Veteran 
did not file his claim seeking service connection for his 
cervical spine disability until January 2003.  There is no 
explanation why he did not mention the cervical spine in 1987 
when he was aware of the potential for compensation if the 
disability was service related.   

The Veteran submitted several buddy statements with his 
claim.  These statements reflect that the Veteran complained 
of back pain since approximately 1987.  While these 
statements gives credence to the Veteran's ongoing complaints 
of pain, the statements cannot be used as medical evidence of 
a nexus to the Veteran's current disability.  Furthermore, 
the witnesses have not been shown to possess the requisite 
training or credentials needed to make such nexus opinion.  
As such, these lay opinions do not constitute competent 
medical evidence and lacks probative value.  See Routen v.  
Brown, 10 Vet. App. 183, 186 (1997); Espiritu, supra.        
   
In sum, the preponderance of the evidence is against a 
finding that the Veteran's chronic cervical spine disability 
is causally related to his military service.  Also there is 
no evidence that degenerative joint disease manifested to a 
compensable degree within one year of discharge from service.  
Thus, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a cervical spine 
disability is denied.  


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


